Order entered May 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01323-CR

                                   LOUIS RUSSO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80805-2016

                                            ORDER
       Before the Court is appellant’s May 16, 2019 motion to extend the time to file appellant’s

brief. We GRANT the motion and ORDER appellant’s brief filed on or before June 17, 2019.

If appellant’s brief is not filed by June 17, 2019, this appeal may be abated for the trial court to

make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE